Citation Nr: 1759361	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-49 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left leg.

2.  Entitlement to service connection for varicose veins of the right leg.
 
3.  Entitlement to service connection for an erectile dysfunction disorder resulting in penile implant as secondary to varicose veins of the bilateral legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2010; a statement of the case was issued in October 2010; and a substantive appeal was received in November 2010. 

The Veteran and his wife presented testimony at a Board hearing in November 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal was remanded for further development in January 2015 and again in July 2016.  Such has been completed and this matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's varicose veins of the left leg was caused by any incident in service or was caused or aggravated by his service connected shell fragment wounds of the lower extremities.

2.  The preponderance of the evidence is against a finding that the Veteran's varicose veins of the right leg was caused by any incident in service or was caused or aggravated by his service connected shell fragment wounds of the lower extremities.

3.  The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction disorder resulting in penile implant was caused by any incident in service or was caused or aggravated by his service connected shell fragment wounds of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for varicose veins of the left leg, including on a secondary basis, have not been met. 38 U.S.C. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an award of service connection for varicose veins of the right leg, including on a secondary basis, have not been met. 38 U.S.C. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for an award of service connection for erectile dysfunction disorder resulting in penile implant, including on a secondary basis, have not been met. 38 U.S.C. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter, sent prior to the August 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate a service connection claim, of his and VA's respective responsibilities in obtaining such evidence and information, and of the process by which disability ratings and effective dates are assigned. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  Additionally, he was afforded VA examinations in November 2008, March 2015 and February 2017  to address the etiology of his vascular and genitourinary disorders, the reports of which in total are responsive to the questions posed and therefore adequate for adjudication purposes. 

Thus, the Board finds that VA has fully satisfied the duty to assist, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection-Law s and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §§ 3.303 (d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, to include cardiovascular disorders, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection solely on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application. 38 U.S.C. § 1111.  See Gilbert v. Shinseki, 26 Vet. App. 49  (2012). 

When there is a pre-existing disease or injury and an increase in severity in service, the presumption is that the disease will be considered to have been aggravated by active service, unless there is a specific finding that the increase in disability is due to its natural progression. 38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2016).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In other words, when the disability increases in severity in service, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that any increase during service was due to the natural progression of the disease or injury. 38 C.F.R. § 3.306 (b); Wagner v. Principi, 370 F.3d at 1096. 

Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Crucial to the award of service connection is the existence of a current disability. Without it, service connection cannot be granted. See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App 319, 321 (2007).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 37  (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469  (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record. If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 43; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the Veteran served in Vietnam and was awarded the Purple Heart.  He alleges that he has a vascular disorder including diagnosed varicose veins in his bilateral legs as a result of shell fragment wounds he sustained to both legs in combat.  He also alleges that the same vascular disorder affecting his legs has caused or aggravated his genitourinary disorder of erectile dysfunction for which he has a penile implant.  Alternately, the claim for the erectile dysfunction resulting in penile implant is also claimed on a direct basis as a result of trauma.  However, because the genitourinary disorder is alleged to be intertwined with the varicose veins disorder and all disorders were addressed in the same examinations, the Board shall address all the claimed disorders in the same factual background.  

The January 1966 report of medical history on entrance into service disclosed complaints of leg cramps, without other complaints of leg problems.  There were normal findings of the legs on the entrance examination.  No genitourinary complaints were noted or complained of on entrance.  In March 1968 he was treated for a scrotal injury with minimal swelling and tenderness after running into a tree.  He was treated with a scrotal support with no subsequent genitourinary issues noted in the rest of the service treatment records including the separation examination and report of medical history.  Service treatment records reflect that he incurred shrapnel wounds (SFW) to his legs in May 1968.  No specific findings of vascular issues were reported anywhere in the service treatment records.  He was put on profile in September 1968 for multiple fragment wounds with no crawling, stooping or running.  On separation examination and report of medical history in May 1969 he was noted to have multiple shell fragment wounds on physical examination with a history of 400 pieces of shrapnel in his legs.  Doctor's notes to this separation examination disclosed complaints of leg cramps on walking distances.  See STRs 9/3/14 at pg. 16, 19, 26, 28, 36, 37, 41.

Service connection is currently in effect for multiple scars in his legs, but not for any other leg disability.

The report of an October 1969 VA examination disclosed findings and a diagnosis of multiple superficial shrapnel scars of both legs with no findings of musculoskeletal residuals.  No vascular issues were noted.  Subjectively, the Veteran complained that both legs got tired on standing or walking a long time, and he had some aching in his legs.  No genitourinary problems were reported or addressed in this examination.  

In October 1996 the Veteran underwent penile implant surgery for erectile dysfunction (ED).  The records addressing this surgery did not provide any discussion as to the etiology of the erectile dysfunction.  See 47 pg. records entered 8/11/08.  (all pages).  In November 2006 the Veteran was seen for edema in both legs with a history of shrapnel and ED with penile implant in 2003.  Later in a March 2007 VA vesting examination, he was again noted to have a penile implant and swelling of his feet and legs with leg cramps at night.  The history of the SFW in his legs was noted.  See 38 pg. records entered 3/8/07 at pg. 1-4, 34.  

In support of his claim the Veteran submitted a letter from a private physician (Dr. D.S.).dated in August 2008.  This doctor stated that the Veteran was exposed to Agent Orange and was also hit by shrapnel in the service.  He subsequently developed ED with 2 penile implants over the years with the first one failing and the second one was successful.  This statement stopped short of providing an etiology opinion regarding either the Agent Orange exposure or the shrapnel and the ED.  Because of this and further considering that the Veteran has not claimed any disability due to Agent Orange exposure and that the claimed disorders are not among those presumed to be related to such exposure, the Board does not find it necessary to address either claim under the Agent Orange provisions of  38 C.F.R. § 3.307 and 3.309.  

The Veteran  underwent a VA examination in November 2008 addressing the etiologies of his bilateral leg vascular disorders and his ED with implant.  The examiner obtained a history of the onset of a penile disorder having existed since 1986, with complaints of frequent daytime and nighttime urination, with hesitant stream.  ED was described as beginning in 1968, with penetration and ejaculation only made possible with penile implant.  His vascular disorder of his legs was said to also exist since 1968 with symptoms of pain which occur both at rest and after prolonged standing or walking.  He reported constant swelling of the legs and dark pigmentation of the skin.  He reported the pain was present since the grenade injury in Vietnam in 1968.  It was described as aching, cramping, burning and sharp and exacerbated by activity at an 8/10 level at its worst.  Examination of the extremities revealed bilateral varicose veins without ulcer, edema, elevated edema, stasis pigmentation or eczema noted.  The skin was noted to have multiple small scars in the left lower extremity that were round and hyper pigmented and less than six square inches and without tenderness, tissue loss, edema or other findings beyond superficial scarring.  Genital examination was significant for the penile implant with no other abnormality noted.  Following review of the evidence and examination, the examiner diagnosed bilateral varicose veins of the lower extremities and penile implant.  

The examiner opined that it was "less likely as not, that the bilateral leg condition was caused by or permanently aggravated beyond its natural progression by bilateral lower extremity scars caused by shell fragment wounds." The rationale was that "bilateral leg vein condition consists of varicose veins, which are independent and unrelated or aggravated by shell fragment wounds of the bilateral lower extremities."  The examiner also opined that it was "less likely as not, that the penile implant was caused by or permanently aggravated beyond its natural progression by the bilateral leg vein condition."  The examiner reasoned that the ED and subsequent penile implant were unrelated or aggravated by the bilateral lower extremities varicose vein condition.  These rationales were found to be conclusory and provided little to explain the examiner's opinions. 

The Veteran submitted a May 2009 opinion from Dr. D.S. who stated that the numerous shrapnel wounds to the lower extremities are at least as likely as not the cause of vein and circulation problems.  He further stated that these circulation problems subsequently caused erectile dysfunction (which in turn led to two penile implants).  At the Veteran's November 2014 Board hearing, his representative acknowledged that this opinion was lacking a rationale to support it (VVA, Hearing Transcript, p. 9), and the record was held open for 30 days following the hearing in the hopes that the Veteran would obtain an additional statement from Dr. D.S., but no additional information was received. 

In November 2010, the Veteran submitted a portion of an internet article from emedicinehealth.com.  Among the possible causes of varicose veins, it lists surgery or trauma to the leg.

VA treatment records disclosed that in September 2012 the Veteran was seen for issues with a failing penile implant with a history of placement in 1996 with revision in 1998 and plans to undergo replacement surgery.  He underwent surgery to replace the implant in November 2012 with no mention of etiology in the records.  See 222 pg. VA record entered 2/1/14 at pgs. 78-98, 99-153, 177.  

The Veteran and his wife testified at his hearing held in November 2014.  Regarding the vascular disorder of the legs, with symptoms of swelling and discoloration, he described the incident of his in-service wounds resulting in over 400 shell fragment wounds in his legs, with swelling beginning after service.  He indicated the problems began around 10-12 years earlier.  His wife acknowledged having met him in 1998 and noticed swelling and discoloration in his legs back then.  Regarding the ED, his representative stated that this was being claimed as secondary to the vascular problems of his legs.  

In March 2015 the Veteran underwent a VA examination to further address the etiology of these claimed disorders.   Regarding the vascular disorder, the diagnoses included varicose veins and residuals from deep venous thrombosis (DVT).  His medical history of the vascular disorder including the injury in Vietnam in May 1968 after a rocket propelled grenade (RPG) went through the door of an APC carrier he was driving, resulting in "400" SFWs on both entire legs.  He reported that he was treated and released with a permanent profile of:" no crawling, no stooping, running, jumping, prolonged standing or marching on September 5, 1968."

After separation from service in July 1969, he reported continued pain in both legs, feet and ankle swelling, numbness and muscular cramps for which he took OTC meds (Tylenol, nsaids) over the years.  He was consulted in 2006 for these symptoms, but no treatment was recommended and he finally saw an MD in 2008 who recommended leg elevation and compression stockings.  He currently had ankle pain and swelling , and cramping at night.  After emergency hernia surgery in October 2014, he developed deep vein thrombosis (DVT) and a pulmonary embolism (PE) a week later.   He was started on anticoagulation treatment and further evaluation showed that he has a genetic hypercoagulable condition and has to be on lifetime anticoagulation.  

Examination was significant for varicose veins bilaterally, with aching and fatigue in the legs after prolonged walking and standing with symptoms relieved by elevation and compression hose bilaterally.  He also had persistent stasis pigmentation and edema incompletely relieved by elevation in the left leg, with constant pain at rest bilaterally.  Other findings included a few scattered BB sized, superficial , hyper pigmented macules on calves, back of knee, nontender to touch;  2 cm linear well healed scars below each patella.  He had large varicose veins on both lower legs and left lower thigh and minimal non pitting edema of left ankle with ankle hyperpigmentation, but no skin breakdown, no erythema, or increased warmth.  

The March 2015 examiner provided the following etiology opinions.  The condition claimed was less likely than not (less than 50%probability) incurred in or caused by the claimed in-service injury, event or illness.  
The rationale acknowledged review of the available records with the SFW injury in Vietnam in May 1968 and residuals scars and subjective complaints of cramps in the legs after walking distances, but noted that no varicose veins were noted on separation examination in May 1969.    

The examiner also noted that the October 1969 VA examination for scar disability granted scar disability without musculo-skeletal residuals and X-rays of both legs were normal.  No shrapnel was mentioned.  The examiner noted the Veteran's post service complaints about aching in his legs, ankle swelling and self-treated with over the counter medications.  The first medical encounter found in his records by this examiner was said to be in November 2006 with examination at that time negative for any feet/ankle edema, and with no mention of any varicose veins, and "no tenderness on calves or thighs".  The examiner found that the first medical evidence of the presence of varicose veins was on an examination dated 8/14/2008, and recommendations were made for compression stockings.  

The examiner stated that although it is clearly undeniable that this veteran was injured and received treatment during his service in Vietnam from shrapnel wounds, due to the extended time lapse between the injury and the diagnosis of varicose veins (40years), and the lack of medical evidence of evaluation and treatment in the interim, it is less likely than not that the shrapnel injury is the cause of his current varicose veins.  The examiner further stated that varicose are enlarged, swollen, and tortuous veins, frequently linked to faulty valves in the vein.  The risk factors cited  include obesity, age, prolonged standing in individuals predisposed, as well as genetic also involved in development of this condition (The FASEB Journal (October 2011 issue) that transcription factor AP-1, a single protein that binds to DNA control gene function, kicks off the process that causes varicose veins.)  The examiner was unable to find in the evidenced based medical literature any causality between shrapnel injury and varicose veins.

The March 2015 examiner also addressed the favorable May 2009 opinion from Dr. D.S with this opinion reviewed.  The examiner discounted the weight of this opinion noting that while the Veteran is service connected for the multiple scars he developed after his shrapnel injury. Dr. D.S. apparently formulated the favorable opinion by assuming that the SFT injured the vascular wall of his arteries and veins causing circulatory problems.  However, review of the STRs by the March 2015 examiner showed that the wounds were all superficial, there was no mention of vascular trauma, no needed vascular repair, no hemorrhage at any level.  The examiner was unable to find medical evidence over the years that arteriovenous complications arose.  A review of the literature did not find any causality between varicose veins and shrapnel superficial injuries.

Finally, the March 2015 examiner addressed whether a bilateral leg disability clearly and unmistakably pre-existed entry and was worsened beyond natural progress during service.  However in doing so, the examiner relied upon an incorrect factual basis for an unfavorable opinion.  In stating that the claimed condition clearly and unmistakably pre-existed service but was not aggravated beyond natural progression by service, the examiner provided a rationale that stated that after the Veteran's entrance examination reported a history of leg cramps, (with normal physical examination findings), the examiner was unable to find further complaints of leg pain/cramps in his service treatment records.  This rationale ignored the significant medical history in the service treatment records, specifically a May 8, 1969 report of medical history associated with his separation examination, wherein the physician's notes confirmed the presence of residual scars and noted his subjective complaints of cramps in legs after walking distances, although varicose veins were noted on the separation exam.  The examiner also stated that there was no mention of symptoms prior to a February 27, 2007 vesting examination which  ignored the Veteran's own November 2014 testimony with a lay history suggesting his lower extremity symptoms began around 10-12 years earlier, which would be in the early 1990's.  See November 2014 Video Hearing Transcript p. 5.  

Regarding the penile disorder, the March 2015 VA examiner provided an opinion that the claimed disorder is less likely than not proximately due to or the result of the Veteran's service-connected disorder.  The rationale was based on review of the evidence, among which the STRs did not show any visits for ED.  This Veteran claimed having ED for years and after reporting multiple failed trials of medical treatments, was offered surgical penile implant in 1986 (per his letter for appeal) with multiple revisions over the years.(last one 11/7/2012, as documented in CPRS. The examiner was unable to find any record on the time of diagnosis of ED, and have no records on the etiology of the condition.  However, after review of the literature, the examiner gave a medical opinion that his ED was not a consequence of the shrapnel injury, nor was it due to varicose veins.  Of note, the first medical evidence of  varicose veins was in 2008 and his ED has been diagnosed and treated years before, specifically1986 per the Veteran.  The examiner also stated that his ED was not aggravated beyond natural progression by the bilateral leg injury, as  this was neither caused by the service connected leg injury nor associated with the currently diagnosed varicose veins, which itself was not service connected.  

However, the March 2015 examiner (and the previous November 2008 examiner) did not address the in-service scrotal injury when addressing the etiology of his penile disorder.  

Thus, an additional VA examination addendum opinion was obtained in February 2017 by the same examiner.  This examiner essentially repeated the opinions from March 2015, but provided further clarification addressing the deficiencies in the earlier responses.  Regarding the vascular disorder claimed as directly related to service or as secondary to the SFW, the examiner found no new literature or evidence to change the prior opinions.  The examiner again noted the history of leg cramps noted on entrance in 1966 and also on separation in May 1969 after the SFW, but with no post service medical treatment for leg problems with varicose veins until 2008, with a lay history of self-treatment with OTC medications after service.  

Regarding the previously deficient opinion regarding a pre-existing leg disorder, the February 2017 examiner now included consideration of the leg cramps noted during service, as well as prior to service.  The examiner stated that the claimed disorder which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale noted that the entrance physical examination on January 3, 1966 reported a history of leg cramps but physical examination was normal.  The examiner was unable to find further complains of leg pain/cramps in his STRs in the two years since enlistment, until after his shrapnel injury (thus apparently acknowledging the findings on separation examination in 1969).  The examiner also noted a lack of medical evidence of visits and treatments for leg cramping in the 38 years after separation from the military to support a finding that the leg cramps first reported on his entrance exam, have not been aggravated beyond natural progression in service.

In regard to the claim of service connection for erectile dysfunction with penile implant claimed as secondary to the varicose veins disorder, in February 2017 the examiner addressed the genital injury reported by the Veteran in his November 2010 VA Form I-9, regarding injury to his genital area in service when a tree hit his scrotum, and confirmed by STRS in March 1968.  See 47 pg. STRs at pg. 19.  The examiner confirmed review of all medical records and the report of the prior examination conducted in March 2015.  The examiner stated that the Veteran has an erectile disorder condition for which he had a first penile implantation procedure in 1996(after failure of other treatments) repeated twice due to malfunction, with the latest on November 7, 2012 with good results.  The examiner was unable to find records establishing this condition prior to 1996.  A thorough review of his STRs shows a trauma to his scrotum on 3/28/1968, treated with scrotal support.  The examiner noted no follow up care on this injury during the rest of his service, with no mention of any residuals of this injury on an exit physical.  The examiner noted that there are no records establishing a nexus between 1968 and his surgery in 1996.  Thus the condition claimed was less likely than not incurred in or caused by the claimed in-service injury at time of hitting a tree.

Having reviewed the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for the varicose veins disorders of the bilateral legs and for ED with penile implant on any basis, including a direct or secondary basis. 

Initially, with respect to the bilateral leg disorder, there is a question as to whether the presumption of soundness applies in this matter.  In this matter, the VA examiner from the March 2015 and the February 2017 VA examinations did find that a leg disorder clearly and unmistakably pre-existed service, but indicated that this pre-existing disorder is limited to that of leg cramps.  The varicose veins disorder was not formally diagnosed until decades after service.  In any event, the subjective complaints of leg cramps were noted on entry in the report of medical history, with no other leg disorder confirmed to pre-exist service.  

To the extent that any current leg disorder may be related to these complaints, the presumption of aggravation, not the presumption of soundness, applies. See 44 pg. STRs received 11/4/75 in VBMS at pages 7, 11.  The February 2017 examiner found that a cramping disorder was not aggravated during service, with a rationale that noted that cramps were not noted for roughly 2 years after entry until after the SFW, and then were not complained of for years after service.  None of the other medical evidence is shown to rebut this finding of no aggravation of leg cramps in service.  Further, the cramps are shown to be symptoms, rather than a diagnosed disorder, with no vascular disorder diagnosed until years after service.  Without a diagnosed or identifiable underlying malady or condition, pain does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  Thus, the question of whether a pre-existing condition that was aggravated by service is rendered moot as the only pre-existing condition shown does not constitute a disability.  See Brammer, supra. 

Regarding the diagnosed disabilities of varicose veins of the bilateral legs, the Board finds that the preponderance of the evidence establishes that it is less likely than not related to service on a direct basis or as secondary to the service connected SFWs of the legs.  

The Board acknowledges the May 2009 opinion by Dr. D.S. stating that the numerous shrapnel wounds to the lower extremities are at least as likely as not the cause of vein and circulation problems.  Dr. D.S. further stated that these circulation problems subsequently caused erectile dysfunction.  However, these opinions are afforded little probative weight as they are not accompanied by any supporting rationale.  

Instead, the Board lends the most weight to the opinions from the VA examiner who conducted the March 2015 and February 2017 VA examinations.  The examiner noted the history of the SFW injuries in service and the post service onset of the vascular disorder affecting the lower extremities and when giving an opinion as to the likely etiology of the varicose veins, gave a detailed rationale which discussed the many likely causes of these vascular disorders, none of which were shown to be related to service or caused or aggravated by the SFW. The March 2015/February 2017 VA examiner also provided an opinion that discussed why there was no aggravation of varicose veins by the SFW with adequate. 

All of these findings and opinions are noted to be supported by the medical evidence including that from the post service treatment records documenting the onset of the varicose veins decades after service.  None of the medical evidence is shown to directly contradict the unfavorable opinions. 

Regarding the ED with the penile implant, the Board again lends the most weight to the opinions from the VA examiner who conducted the March 2015 and February 2017 VA examinations.  The examiner noted the history of the scrotal injury in service and the post service history of treatment with implantation in 1996 and the Veteran's history given of symptoms beginning in 1986 and when giving an opinion as to the likely etiology of the ED, gave a detailed rationale which discussed lack of medical evidence linking this disorder to service.  The examiner also explained why the ED was not shown to be caused or aggravated by the SFW or the varicose veins disorder (which itself is not service connected).  Again while the May 2009 opinion from Dr. D.S. which did link the ED to his service-connected SFW is shown to lack rationale and lacks probative weight.  None of the other medical evidence is shown to link ED to service or to his service-connected SFW. 

Conclusion

Given the lack of a current nexus between the varicose veins of the bilateral legs or his ED with the penile implant and any incident in service, or evidence that any of these disorders was caused or aggravated by his service connected SFW, service connection cannot be awarded for these claimed disabilities.  Likewise, in reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In this case, the Veteran is competent to report symptoms of his claimed varicose veins and ED, and to report a continuity of symptoms since service.  However, he is not competent to diagnose any such disorder that requires performance of a specialized examination or diagnostic testing because he has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has current disabilities of varicose veins of both legs and ED with penile implant that was incurred during service including as secondary to his service connected SFW are outweighed by the objective medical findings noted during the aforementioned examinations conducted by medical professionals. 

The Board acknowledges that the Veteran has provided lay evidence of his vascular leg symptoms and ED dating back to service in his July 2008 claim, but with his hearing testimony suggesting the leg symptoms dated back to the 1990s, his history is shown to have some inconsistencies.  Additionally the medical evidence doesn't show treatment until years after service.  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  None of the medical evidence is shown to rebut the August 2009 VA examiner's opinion that the disabilities of varicose veins of the bilateral legs and ED with penile implant are unrelated to service or secondary to his service connected SFW.

As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for varicose veins of the left leg is denied.

Service connection for varicose veins of the right leg is denied.

Service connection for erectile dysfunction disorder resulting in penile implant is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


